TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2019



                                     NO. 03-18-00562-CR


                                  Joshua Vardell, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.